

Exhibit 10.1
AMENDED AND RESTATED


MONROE BANK & TRUST SUPPLEMENTAL EXECUTIVE
RETIREMENT AGREEMENT


[H. Douglas Chaffin]
 
THIS AMENDED AND RESTATED AGREEMENT is adopted this 25th day of August, 2011, by
and between MONROE BANK & TRUST, a state-chartered commercial bank located in
Monroe, Michigan (the "Company"), and H. DOUGLAS CHAFFIN (the "Executive").
 
RECITALS
 
Whereas, on the 1st day of July, 2003, the Company and the Executive entered
into the Monroe Bank & Trust Supplemental Executive Retirement Agreement (the
“SERP”) to encourage the Executive to remain an employee of the Company by
providing supplemental retirement benefits to the Executive; and


Whereas, the SERP was Amended and Restated on June 4, 2007, in order to comply
with the requirements applicable to deferred compensation arrangements under
Section 409A of the Internal Revenue Code and to make certain other changes to
the SERP; and
 
Whereas, the Company and the Executive have previously mutually agreed, and the
Company’s board of directors approved on February 25, 2010 the amendment of the
SERP to provide for the elimination of the otherwise required benefit accrual
for the 2010 Plan Year; and
 
Whereas, the Company and the Executive now desire to formally amend the SERP to
provide for their agreement as to such previously approved amendment.
 
AGREEMENT
 
The Company and the Executive agree as follows:
 
Article 1
Definitions
 
Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:
 
1.1      "Code" means the Internal Revenue Code of 1986, as amended.
 
1.2      "Disability" means that the Executive (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 3 months under an accident and health plan covering Executives of the
participant’s employer, or (c) has been determined to be totally disabled by the
United States Social Security Administration.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3      "Early Termination" means the Termination of Employment before Normal
Retirement Age for reasons other than death, Disability, or Termination for
Cause.
 
1.4      "Early Termination Date" means the month, day and year in which Early
Termination occurs.
 
1.5      "Effective Date" means July 1, 2003.


1.6       "Final Pay" means the total annual base salary payable to the
Executive at the rate in effect at Termination of Employment. Final Pay shall
not be reduced for any salary reduction contributions to: (i) cash or deferred
arrangements under Section 401(k) of the Code; (ii) a cafeteria plan under
Section 125 of the Code; or (iii) a deferred compensation plan that is not
qualified under Section 401(a) of the Code.
 
1.7       "Normal Retirement Age" means the Executive's 65th birthday.
 
1.8       "Normal Retirement Date" means the later of the Normal Retirement Age
or Termination of Employment.
 
1.9       "Plan Year" means the calendar year ending on December 31.
 
1.10    “Specified Employee” means at any time at which  any stock of the
Company is publicly traded on an established securities market or otherwise, a
person who is determined to be a key employee (as defined in Section 416(i) of
the Code without regard to paragraph 5 thereof) of the Company as of the
preceding December 31.
 
1.11       "Termination for Cause" See Article 5.
 
1.12       "Termination of Employment" means the termination of the Executive’s
employment with the Company for reasons other than death or Disability.  Whether
a Termination of Employment takes place is determined based on the facts and
circumstances surrounding the termination of the Executive’s employment and
whether the Company and the Executive intend for the Executive to provide
significant services for the Company following such termination.  A change in
the Executive's employment status will not be considered a Termination of
Employment if the Executive continues to provide service to the Company at an
annual rate that is fifty percent (50%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment (or if employed less than three years, such lesser period) and the
annual remuneration for such service is fifty percent (50%) or more of the
average annual remuneration earned during the final three years of employment
(or if less, such lesser period). A change in the Executive’s employment status
will be considered a Termination of Employment if as a result of such change the
level of bona fide services the Executive continues to provide to the Company
decreases to an annual rate that is twenty percent (20%) or less of the service
rendered, on average, during the immediately preceding three full calendar years
of employment (or, if employed less than three years, such lesser period) and
the annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period).

 
 
 

--------------------------------------------------------------------------------

 
 
Article 2
Benefits During Lifetime
 
2.1 Normal Retirement Benefit. Upon Termination of Employment on or after the
Normal Retirement Age for reasons other than death, the Company shall pay to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Agreement.


2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is sixty-five
percent (65%) of the Executive's Final Pay, reduced by:
 

 
(a)
fifty percent (50%) of the primary federal Social Security benefit payable
(before earnings reduction) to the Executive or which would be payable if
applied for by the Executive upon his Normal Retirement Age; and

 

 
(b)
the annual amount of benefits payable to the Executive upon his Normal
Retirement Age, on a single life annuity basis, attributable to the portion of
the Executive's account balances arising from employer contributions (but
excluding the portion of such balances arising from employee salary reduction
contributions) from the MBT Retirement Plan.

 

 
(c)
Fixed offset of $20,939 to reflect elimination of any benefit accrual for 2010
Plan year.

 
2.1.2 Payment of Benefit.   The Company shall pay the Normal Retirement Benefit
in 120 equal monthly installments commencing the month following Executive’s
Normal Retirement Age.


2.2 Early Termination Benefit. Upon Early Termination, and subject to the
completion of the service vesting period provided for in section 2.2.2 hereof by
the Executive, the Company shall pay to the Executive the benefit described in
this section 2.2 in lieu of any other benefit under this agreement.


2.2.1 Amount of Benefit.


 
a)
The Early Termination Benefit is a monthly benefit payable in 120 equal monthly
installments commencing on the first of the month following the Executive’s
attainment of age 60 if termination occurs prior to age 60, or in the event of
termination after age 60, on the first of the month following termination of
employment.  The monthly amount of the Early Termination Benefit shall be
calculated according to the methodology set forth on Addendum A, using such
actuarial assumptions (which shall include those set forth on Addendum B) as are
reasonably determined from time to time by the Company.  In determining the
Early Termination Benefit the Early Termination Accrual Balance shall be
adjusted for earnings from the December 31 preceding the Executive’s date of
early termination to the Early Termination Benefit commencement date as
specified in the preceding sentence.

 
 
 

--------------------------------------------------------------------------------

 
 
 
b)
The Early Termination Accrual Balance is an amount as of the December 31
preceding the Executive’s date of Early Termination that is equal to what would
have been accumulated with earnings had there been one annual contribution at
the end of each calendar year prior to the Executive’s date of Early
Termination.  Each such annual contribution amount shall be equal to a level
annual contribution necessary to create a fund at the Executive’s Normal
Retirement Date sufficient to pay the Executive’s Projected Normal Retirement
Benefit and shall be calculated assuming that the Executive’s Projected Normal
Retirement Benefit is funded ratably over the period from July 1, 2003 to the
Executive’s Normal Retirement Date.  The level annual contribution amount for
the short period of July 1, 2003 to December 31, 2003 shall be prorated for that
six month period which is less than a full year.

 
 
(i)
The Projected Normal Retirement Benefit is the Normal Retirement Benefit
determined under section 2.1 as of the December 31 preceding the Executive’s
date of Early Termination using:

 
 
1.
The Executive’s annual base salary at the end of the calendar year preceding the
Executive’s date of Early Termination;

 
 
2.
An estimate as of that calendar year-end of the Executive’s Social Security PIA
offset at age 65;

 
 
3.
A projection of the retirement plan offset using the MBT Retirement Plan account
balance attributed to Company contributions as of that December 31;

 
 
4.
The fixed dollar offset amount referenced under section 2.1.1 (c); and

 
 
5.
The interest rate and actuarial assumptions set forth in Addendum A of the Plan.

 
 
(ii)
For purposes of determining the Early Termination Accrual Balance, the level
annual contribution amount shall be treated as if it had been credited at the
end of each calendar year and the earnings values shall be calculated on that
basis. After the Executive has terminated employment, the Early Termination
Accrual Balance shall only be adjusted for earnings at the interest rate
specified in Addendum A and no contributions or other contribution-like
additions shall be credited to the Early Termination Accrual Balance.  Any
subsequent change in the Executive’s Social Security PIA or MBT Retirement Plan
account balance attributed to Company contributions after the Executive has
terminated employment shall not retroactively change the amount of the Projected
Normal Retirement Benefit and the Early Termination Accrual Balance as
previously determined.

 
 
(iii)
Addendum A of the Plan sets forth the interest rate to be applied and
illustrates the calculation of the Early Termination Accrual Balance.



2.2.2        Vesting of Benefit.  The Early Termination benefit payable under
section 2.2 shall be one hundred percent (100%) vested upon the Executive's
continued service in the capacity of President and CEO to April 4, 2009.


2.2.3        Executive Distribution Election.  Notwithstanding the above, in the
event of termination prior to age 60, the Executive may elect no later than one
year prior to attainment of age 60, to defer commencement of the Early
Termination Benefit to age 65.


2.3 Disability Benefit. If the Executive terminates employment due to Disability
prior to his Normal Retirement Age, the Executive shall become one hundred
percent (100%) vested in the benefit payable under Section 2.2.
 
2.3.1 Payment of Benefit. The Disability Benefit in an amount equal to the Early
Termination Accrual Balance shall be paid to the Executive in 120 equal monthly
installments as determined under 2.2.1 commencing with the month following
termination of Employment resulting from Disability.


2.4           Restriction on Timing of Distributions.  Notwithstanding any
provision of this Agreement to the contrary, if the Executive is considered a
Specified Employee at Termination of Employment under such procedures as
established by the Company in accordance with Section 409A of the Code, benefit
distributions that are made upon Termination of Employment may not commence
earlier than six (6) months after the date of such Termination of
Employment.  Therefore, in the event this Section 2.4 is applicable to the
Executive, any distribution which would otherwise be paid to the Executive
within the first six months following the Termination of Employment shall be
accumulated and paid to the Executive in a lump sum on the first day of the
seventh month following the Termination of Employment.  All subsequent
distributions shall be paid in the manner specified.
 
2.5           Distributions Upon Income Inclusion Under Section 409A of the
Code.  Upon the inclusion of any amount into the Executive’s income as a result
of the failure of this non-qualified deferred compensation plan to comply with
the requirements of Section 409A of the Code, to the extent such tax liability
can be covered by the entire amount accrued by the Company with respect to the
Company’s obligations hereunder, a distribution shall be made as soon as is
administratively practicable following the assertion by the Internal Revenue
Service of the plan failure.


2.6           Change in Form or Timing of Distributions.  All changes in the
form or timing of distributions hereunder must comply with the following
requirements.  The changes:


 
(a)
may not accelerate the time or schedule of any distribution, except as provided
in Section 409A of the Code and the regulations thereunder;

 
 
(b)
must, for benefits distributable, delay the commencement of distributions for a
minimum of five (5) years from the date the first distribution was originally
scheduled to be made;  and

 
 
(c)
must take effect not less than twelve (12) months after the election is made.


 
 

--------------------------------------------------------------------------------

 

Article 3
Death Benefits
 
3.1      Death During Active Service. Upon Termination of Employment of the
Executive by reason of death, no benefit shall be payable under this
Agreement.  It is acknowledged by the Company and the Executive that while
Executive is employed by the Company provision has been made for a death benefit
to be payable to the Executive’s beneficiary pursuant to that certain “Monroe
Bank & Trust Split Dollar Agreement” dated July 1, 2003, and as amended of even
date with this amendment and restatement.
 
3.2      Death During Payment of a Benefit. If the Executive dies after any
benefit payments have commenced under Article 2 of this Agreement but before
receiving all such payments, the Company shall pay the remaining benefits to the
Executive's beneficiary at the same time and in the same amounts they would have
been paid to the Executive had the Executive survived.
 
3.3      Death After Termination of Employment But Before Payment of a Benefit
Commences. If the Executive is entitled to a benefit under Article 2 of this
Agreement, but dies prior to the commencement of said benefit payments, the
Company shall pay the same benefit payments to the Executive's beneficiary that
the Executive was entitled to prior to death except that the benefit payments
shall commence on the first day of the month following the date of the
Executive's death.
 
Article 4
Beneficiaries
 
4.1      Beneficiary Designations. The Executive shall designate a beneficiary
by filing a written designation with the Company. The Executive may revoke or
modify the designation at any time by filing a new designation. However,
designations will only be effective if signed by the Executive and received by
the Company during the Executive's lifetime. The Executive's beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Executive, or if the Executive names a spouse as beneficiary and the
marriage is subsequently dissolved. If the Executive dies without a valid
beneficiary designation, all payments shall be made to the Executive's estate.
 
4.2      Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Company may require proof of incompetence,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Company from all
liability with respect to such benefit.

 
 

--------------------------------------------------------------------------------

 
 
Article 5
General Limitations
 
5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement if the
Company terminates the Executive's employment for:
 
 
(a)
gross negligence or gross neglect of duties;




 
(b)
commission of a felony or of a gross misdemeanor involving moral turpitude; or




 
(c)
fraud, disloyalty, dishonesty or willful violation of any law or significant
Company policy committed in connection with the Executive's employment and
resulting in an adverse effect on the Company.

 
5.2        Suicide or Misstatement. The Company shall not pay any benefit under
this Agreement if the Executive commits suicide within three years after the
date of this Agreement. In addition, the Company shall not pay any benefit under
this Agreement if the Executive has made any material misstatement of fact on an
employment application or resume provided to the Company, or on any application
for any benefits provided by the Company to the Executive.
 
5.3        Competition After Termination of Employment. The Company shall not
pay any benefit under this Agreement if the Executive, within 12 months
following Termination of Employment, without the prior written consent of the
Company, engages in, becomes interested in, directly or indirectly, as a sole
proprietor, as a partner in a partnership, or as a substantial shareholder in a
corporation, or becomes associated with, in the capacity of employee, director,
officer, principal, agent, trustee or in any other capacity whatsoever, any
enterprise conducted in the trading area (a 50 mile radius) of the business of
the Company, which enterprise is, or may deemed to be, competitive with any
business carried on by the Company as of the date of termination of the
Executive's employment or retirement. This section shall not apply following a
Change of Control as defined by 7.3(a) hereof.
 
Article 6
Claims and Review Procedures
 
6.1 Claims Procedure. An Executive or beneficiary ("claimant") who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 
6.1.1           Initiation - Written Claim. The claimant initiates a claim by
submitting to the Company a written claim for the benefits.
 
6.1.2           Timing of Company Response. The Company shall respond to such
claimant within 90 days after receiving the claim. If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional 90 days by notifying the
claimant in writing, prior to the end of the initial 90-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Company expects to render its
decision.

 
 
 

--------------------------------------------------------------------------------

 
 
6.1.3           Notice of Decision. If the Company denies part or all of the
claim, the Company shall notify the claimant in writing of such denial. The
Company shall write the notification in a manner calculated to be understood by
the claimant. The notification shall set forth:


 
(a)
The specific reasons for the denial;




 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based;

 

 
(c)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

 
(d)
An explanation of the Agreement's review procedures and the time limits
applicable to such procedures; and

 

 
(e)
A statement of the claimant's right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 
6.2           Review Procedure.   If the Company denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Company of the denial, as follows:
 
6.2.1           Initiation - Written Request. To initiate the review, the
claimant, within 60 days after receiving the Company's notice of denial, must
file with the Company a written request for review.
 
6.2.2           Additional Submissions - Information Access. The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim. The Company shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant's claim for benefits.
 
6.2.3           Considerations on Review. In considering the review, the Company
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
 
6.2.4           Timing of Company Response. The Company shall respond in writing
to such claimant within 60 days after receiving the request for review. If the
Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Company expects to render its decision.
 
 
 

--------------------------------------------------------------------------------

 
 
6.2.5           Notice of Decision. The Company shall notify the claimant in
writing of its decision on review. The Company shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:
 

 
(a)
The specific reasons for the denial;




 
(b)
A reference to the specific provisions of the Agreement on which the denial is
based;




 
(c)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant's claim for benefits; and

 

 
(d)
A statement of the claimant's right to bring a civil action under ERISA Section
502(a).

 
Article 7
Amendments and Termination


7.1
Amendments.  This Agreement may be amended only by a written agreement signed by
the Company and the Executive.  However, the Company may unilaterally amend this
Agreement to conform with written directives to the Company from its auditors or
banking regulators or to comply with legislative changes or tax law, including
without limitation Section 409A of the Code and any and all Treasury regulations
and guidance promulgated thereunder.



7.2
Plan Termination Generally.  The Company and Executive may by mutual agreement
terminate this Agreement at any time.  The benefit hereunder shall be the entire
amount accrued by the Company with respect to the Company’s obligations
hereunder.  Except as provided in Section 7.3, the termination of this Agreement
shall not cause a distribution of benefits under this Agreement.  Rather, after
such termination benefit distributions will be made at the earliest distribution
event permitted under Article 2 or Article 3.



7.3
Plan Terminations Under Section 409A.  Notwithstanding anything to the contrary
in Section 7.2, this Agreement may be terminated by the Company, without the
consent of the Executive, in the following circumstances, as provided by and
subject to the limitations and requirements of IRC 409A and section
1.409A-3(j)(4)(ix) of the IRS Regulations, as now in effect and hereinafter
amended.



 
(a)
Within thirty (30) days before or twelve (12) months after a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company as described in Section
409A(a)(2)(A)(v) of the Code (collectively a “Change in Control”), provided that
all distributions are made no later than twelve (12) months following such
termination of the Agreement and further provided that all the
Company's arrangements which are substantially similar to the Agreement are
terminated so the Executive and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the termination of the arrangements;
or

 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
Upon the Company’s termination and liquidation of this Agreement within 12
months of a corporate dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under the Agreement are paid and included in
the Executive's gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical.

 
In connection with termination as provided in this Section 7.3, the Company
shall distribute the Early Termination Accrual Balance by the Company with
respect to the Company’s obligations hereunder, determined as of the date of the
termination of the Agreement, to the Executive in a lump sum subject to the
above terms.
 
Article 8
Miscellaneous
 
8.1      Binding Effect. This Agreement shall bind the Executive and the
Company, and their beneficiaries, survivors, executors, successors,
administrators and transferees.
 
8.2      No Guarantee of Employment. This Agreement is not an employment policy
or contract. It does not give the Executive the right to remain an employee of
the Company, nor does it interfere with the Company's right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive's right to terminate employment at any time.
 
8.3      Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.
 
8.4      Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term "Company" as
used in this Agreement shall be deemed to refer to the successor or survivor
company.
 
8.5      Tax Withholding. The Company shall withhold any taxes that are required
to be withheld from the benefits provided under this Agreement.
 
8.6      Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of the State of Michigan, except to the extent preempted by
the laws of the United States of America.


8.7      Unfunded Arrangement. The Executive and beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Company to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive's life is a general
asset of the Company to which the Executive and beneficiary have no preferred or
secured claim.
 
8.8      Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.
 
8.9      Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:
 

 
(a)
Establishing and revising the method of accounting for the Agreement;




 
(b)
Maintaining a record of benefit payments;




 
(c)
Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement; and




 
(d)
Interpreting the provisions of the Agreement.



IN WITNESS WHEREOF, the Executive and the Company have signed this Amended and
Restated Agreement.
 
EXECUTIVE:
 
COMPANY:
         
/s/ H. Douglas Chaffin
 
/s/ Michael J. Miller
 
H. Douglas Chaffin
 
By:  Michael J. Miller
     
Title: Chairman of the Board of Directors
 


 
 

--------------------------------------------------------------------------------

 


Addendum A - Early Termination Benefit (Refer to Section 2.2)
 
Illustration of benefit calculation (All assumptions are for purposes of
illustrating benefit calculation only)
     
Assumed Early Termination: During 2011
           
Step 1 - Calculate Projected Normal Retirement Benefit as of 12/31/2010
$295,410
 
12/31/10 Base Salary
X
 
 
  65%  
Benefit Percent
$192,020
 
Base Annual Benefit
   
Minus Offset amounts
  17,646  
50% of Projected Social Security PIA at age 65
   
Projected life annuity value of 12/31/10 employer contribution balance under MBT
33,182  
Retirement Plan
   
Fixed offset to reflect elimination of 2011
  20,939  
benefit accrual
$120,253
 
 Projected Normal Retirement Benefit



Step 2 Develop Amortization Schedule Over Executive Career
 

 

         
End-of-Year
   
End-of-Year
   
End-of-Year
 
Benefit Accrual
 
Beginning-Year
   
Contribution
   
Interest
   
Accrual
 
Periods
 
Balance
   
Credit
   
Credit
   
Balance
 
2003
    0       15,050       0       15,050  
2004
    15,050       30,544       903       46,497  
2005
    46,497       30,544       2,790       79,831  
2006
    79,831       30,544       4,790       115,164  
2007
    115,164       30,544       6,910       152,618  
2008
    152,618       30,544       9,157       192,320  
2009
    192,320       30,544       11,539       234,403  
2010
    234,403       30,544       14,064       279,011  
2011
    279,011       30,544       16,741       326,296  
2012
    326,296       30,544       19,578       376,418  
2013
    376,418       30,544       22,585       429,547  
2014
    429,547       30,544       25,773       485,864  
2015
    485,864       30,544       29,152       545,560  
2016
    545,560       30,544       32,734       608,837  
2017
    608,837       30,544       36,530       675,912  
2018
    675,912       30,544       40,555       747,011  
2019
    747,011       30,544       44,821       822,375  
2020
    822,375       30,544       49,343       902,262  
2021
    902,262       2,478       4,392       909,132  

 
Step 3 Determine Accrual Balance at Year- End Preceding Termination

 

         
End-of-Year
   
End-of-Year
   
End-of-Year
   Benefit Accrual   Beginning-Year     
Contribution
   
Interest
   
Accrual
 
Periods
 
Balance
   
Credit
   
Credit
   
Balance
 
2003
    0       15,050       0       15,050  
2004
    15,050       30,544       903       46,497  
2005
    46,497       30,544       2,790       79,831  
2006
    79,831       30,544       4,790       115,164  
2007
    115,164       30,544       6,910       152,618  
2008
    152,618       30,544       9,157       192,320  
2009
    192,320       30,544       11,539       234,403  
2010
    234,403       30,544       14,064       279,011  



Step 4 Determine monthly benefit amount paid at benefit commencement - age 60
 
12/31/2010 accrual balance of $279,011 grows to $375,197 at age 60 based on
stated interest rate  in addendum A.
 
$375,197 is equal in value to $4,136 payable each month, beginning at age 60,
over a 120 month  period.


 
 

--------------------------------------------------------------------------------

 
 
Addendum B
 
The following factors will be applied in calculating the participant's benefit
accrual, and will be subject to review and modification by the Compensation
Committee of the Board:


Interest Rate
6.00%
   
Rate of return on 401(k) account balance
6.00%
   
Mortality Assumptions
1994 GAR Table as defined in
Rev. Ruling 2001-62
   
Social Security law In effect at termination
     
For purposes of estimating the Social Security PIA:
     
Wage Base Increases
3.00%
   
Average Wage Index
2.75%
   
CPI
2.50%
   
Executive's historical wages based on historical national average wage index
   
Executive assumed to continue to earn level future wages after termination until
age 65

 
 
 
 

--------------------------------------------------------------------------------

 